PER CURIAM:
The claimant and respondent have filed a written stipulation indicating that on or about February 25, 1975, the respondent by and through its employees was engaged in certain construction work on Widen Ridge or Route 52 in Clay County, West Virginia; and that respondent’s employees in the course of their work detonated explosive charges in the construction area causing rock, mud and other debris to strike a 1973 Mazda 4-door automobile owned by claimant’s subrogee, Jimmy L. McKinney, which was lawfully and properly parked off the paved portion of the highway in the area of respondent’s work.
Neither the individual who parked the automobile nor the claimant’s subrogee had notice of the blasting operations being conducted by the respondent.
As a result of the blasting operation, the automobile w&s damaged and it was stipulated that the fair and equitable estimate of the damages sustained by the claimant is $989.55. The Court believing that liability exists on the part of the respondent and the damages are reasonable, an award of $989.55 is directed in favor of the claimant.
Award of $989.55.